FILED
                            NOT FOR PUBLICATION                              JAN 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50401

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00313-JFW

 v.
                                                 MEMORANDUM*
DAVID SOLORZANO-MONROY, a.k.a.
Daniel Becerra, a.k.a. Daniel Ramirez,
a.k.a. David Monroy Solorzano,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      David Solorzano-Monroy appeals from the district court’s judgment and

challenges the 27-month sentence imposed following his guilty-plea conviction for

being an illegal alien found in the United States following deportation, in violation

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Solorzano-Monroy’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Solorzano-Monroy the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Solorzano-Monroy waived his right to appeal his sentence, with the

exception of the court’s calculation of his criminal history category. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief as to the criminal history category

calculated by the court. We therefore affirm as to that issue. We dismiss the

remainder of the appeal in light of the valid appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                     14-50401